Order entered November 26, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01205-CV

                                JALIA STEPHENS, Appellant

                                               V.

                              ROSELAND ESTATES, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-03495-D

                                           ORDER
       By postcard dated November 19, 2014, we advised Appellant that the reporter’s record in

the above case is overdue. We directed the court reporter to file the record within 30 days of the

date of the notice. The court reporter has now advised us that no party has contacted her to

request the reporter’s record. Accordingly, we ORDER Appellant to file within ten days of the

date of this order (1) notice that Appellant has requested preparation of the reporter’s record;

and, (2) written verification that appellant has paid or made arrangements to pay the reporter’s

fee or written documentation that appellant has been found to be entitled to proceed without

payment of costs. We notify appellant that if we receive verification that no request for the

record has been made as required by this order or that she has not paid for or made
arrangements to pay for the record as required by this order, we will order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).

         We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to all parties and to Cora L. Hough, Official Court Reporter of County Court at

Law No. 4 and to the Honorable Ken Tapscott, Presiding Judge of Dallas County Court at Law.

No. 4.




                                                    /s/       CAROLYN WRIGHT
                                                              CHIEF JUSTICE